 Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 1 of 9      PageID 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

Kevin Lewis,                                 Case No.:

               Plaintiff,

      vs.

Equifax Information Services, LLC,           JURY DEMAND
a Georgia limited liability company,
Navient Corporation, a foreign
corporation,

               Defendants.



                                  COMPLAINT

      NOW COMES THE PLAINTIFF, KEVIN LEWIS, BY AND THROUGH

COUNSEL, and for his Complaint against the Defendants, pleads as follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 2 of 9           PageID 2




                                   VENUE

 3. The transactions and occurrences which give rise to this action occurred in the

    City of Memphis, Shelby County, Tennessee.

 4. Venue is proper in the Western District of Tennessee Western Division.

                                  PARTIES

 5. Plaintiff is a natural person residing in City of Memphis, Shelby County,

    Tennessee.

 6. Defendant Equifax Information Services, LLC (“Equifax”) is a Georgia

    limited liability company that conducts business in the State of Tennessee.

 7. Defendant Navient Corporation (“Navient”) is a foreign corporation that

    conducts business in the State of Tennessee.

                        GENERAL ALLEGATIONS

 8. Navient is inaccurately reporting its tradelines (“Errant Tradelines”) on

    Plaintiff’s Equifax credit disclosure with two erroneous scheduled monthly

    payment amounts.

 9. The accounts reflected by the Errant Tradelines are closed with $0.00 balance.

    Plaintiff no longer has an obligation to make monthly payments to Navient.

    Navient has accelerated the balance due and hence Plaintiff no longer has the

    right nor obligation to satisfy these debts in installment payments.
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 3 of 9         PageID 3




 10. The Errant Tradelines should be reported by Navient with a monthly payment

    of $0.00. Per credit reporting industry standard and the Credit Reporting

    Resource Guide, which is the credit reporting manual created by the three

    major credit bureaus, no furnisher may report a monthly payment on a closed

    account.

 11. On or about April 9, 2020, Plaintiff obtained his Equifax credit disclosure and

    noticed the Errant Tradelines reporting inaccurately with erroneous monthly

    payment amounts.

 12. On May 19, 2020, Plaintiff submitted a letter to Equifax disputing the Errant

    Tradelines.

 13. In his dispute letter, Plaintiff explained that he does not owe recurring

    payments to Navient. Plaintiff no longer has an obligation to make monthly

    payment to Navient. Accordingly, Plaintiff asked Equifax to report the Errant

    Tradelines with the monthly payment amount of $0.00.

 14. Equifax forwarded Plaintiff’s consumer dispute to Navient. Navient received

    Plaintiff’s consumer dispute from Equifax.

 15. Navient and Equifax did not consult the Credit Reporting Resource Guide as

    part of their investigations of Plaintiff’s dispute.

 16. In response to Plaintiff’s dispute, Furnishers verified to Equifax that its

    reporting of its Errant Tradelines was accurate.
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 4 of 9           PageID 4




 17. Plaintiff had not received investigation results from Equifax. Therefore, on

    July 2, 2020, Plaintiff obtained his Equifax credit disclosure which showed

    that Navient and Equifax failed or refused to report the scheduled monthly

    payment amount as $0.00 on the Errant Tradelines.

 18. As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

    seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in his credit file. Also, Plaintiff has been unable to improve his financial

    situation by obtaining new or more favorable credit terms as a result of the

    Defendants’ violations of the FCRA.

                                    COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY NAVIENT

 19. Plaintiff realleges the above paragraphs as if recited verbatim herein.

 20. After being informed by Equifax of Plaintiff’s consumer dispute of the

    scheduled monthly payment amount, Navient negligently failed to conduct a

    proper investigation of Plaintiff’s dispute as required by 15 U.S.C. § 1681s-

    2(b).

 21. Navient negligently failed to review all relevant information available to it

    and provided by Equifax in conducting its reinvestigation as required by
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 5 of 9          PageID 5




    15 U.S.C. § 1681s-2(b) and failed to direct Equifax to report the Errant

    Tradelines with a $0.00 monthly payment amount.

 22. The Errant Tradelines are inaccurate and create a misleading impression on

    Plaintiff’s consumer credit file with Equifax to which Navient is reporting

    such Tradelines.

 23. As a direct and proximate cause of Navient’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    humiliation, and embarrassment.

 24. Navient is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier of fact together with reasonable

    attorneys’ fees pursuant to 15 U.S.C. § 1681o.

 25. Plaintiff has a private right of action to assert claims against Navient arising

    under 15 U.S.C. § 1681s-2(b).


                                   COUNT II

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY NAVIENT

 26. Plaintiff realleges the above paragraphs as if recited verbatim herein.

 27. After being informed by Equifax that Plaintiff disputed the accuracy of the

    information it was providing, Navient willfully failed to conduct a proper
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 6 of 9          PageID 6




    reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

    report the Errant Tradelines with a $0.00 monthly payment amount.

 28. Navient willfully failed to review all relevant information available to it and

    provided by Equifax as required by 15 U.S.C. § 1681s-2(b).

 29. As a direct and proximate cause of Navient’s willful failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    humiliation, and embarrassment.

 30. Navient is liable to Plaintiff for either statutory damages or actual damages he

    sustained by reason of its violations of the FCRA in an amount to be

    determined by the trier of fact, together with an award of punitive damages in

    the amount to be determined by the trier of fact, as well as for reasonable

    attorneys’ fees pursuant to 15 U.S.C. § 1681n.


                                  COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

 31. Plaintiff realleges the above paragraphs as if recited verbatim herein.

 32. Defendant Equifax prepared, compiled, issued, assembled, transferred,

    published, and otherwise reproduced consumer reports regarding Plaintiff as

    that term is defined in 15 U.S.C. § 1681a.
Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 7 of 9         PageID 7




 33. Such reports contained information about Plaintiff that was false, misleading,

    and inaccurate.

 34. Equifax negligently failed to maintain and/or follow reasonable procedures to

    assure maximum accuracy of the information it reported to one or more third

    parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

 35. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

    negligently failed to conduct a reasonable reinvestigation as required by

    15 U.S.C. § 1681i.

 36. As a direct and proximate cause of Equifax’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

    humiliation, and embarrassment.

 37. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

    amount to be determined by the trier of fact together with his reasonable

    attorneys’ fees pursuant to 15 U.S.C. § 1681o.

                                  COUNT IV

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY EQUIFAX

 38. Plaintiff realleges the above paragraphs as if recited verbatim herein.

 39. Defendant Equifax prepared, compiled, issued, assembled, transferred,

    published, and otherwise reproduced consumer reports regarding Plaintiff as

    that term is defined in 15 U.S.C. § 1681a.
 Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 8 of 9           PageID 8




   40. Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   41. Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum accuracy of the information that it reported to one or more

      third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

   42. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. § 1681i.

   43. As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   44. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 U.S.C. § 1681n.

                             PRAYER FOR RELIEF

      Plaintiff prays that this court grant judgment against Defendants and award

Plaintiff the following:


          1. The greater of statutory or actual damages;

          2. Punitive damages;

          3. Costs, interest and reasonable attorney’s fees; and
 Case 2:20-cv-02790-JPM-atc Document 1 Filed 11/01/20 Page 9 of 9     PageID 9




        4. Such other relief as the Court may deem just and appropriate.



DATED: August 25, 2020




                                         /s/ Susan S. Lafferty
                                         Susan S. Lafferty, BPR #25961
                                          ssl@laffertylawtn.com1321
                                    Murfreesboro Pike, Suite 521
                                         Nashville, TN 37214
                                         (615)878-1926
                                         Attorney for Plaintiff
